Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/229,541 CUP HOLDER TABLE filed on 4/13/2021.  Claims 1-10 are pending.  

Election/Restrictions
Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/14/2022.
The traversal is on the ground(s) that Figure 4 is part of the species of Figures 1-3. This is persuasive and figure 4 is added to species A.  The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement submitted on 7/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 2018/0162252 to Baker.
	With regards to claim 1, the publication to Baker discloses a device having a platform (123a, 123b)  which is larger than the opening (116a, 116b) in a vehicle cup holder  the platform including an opening into a downwardly depending open mount configured for insertion into the vehicle cup holder; the open mount comprising an open sleeve into which a cup can be inserted; the platform insert being configured for positioning on the platform surface; the platform insert having an opening therein, and being configured to be oriented either (1) in a position in which the platform insert opening is positioned away from the open sleeve (see 123a), such that the tray and the platform insert present a continuous supporting surface for placing items in the tray, or (2) in a position in which the platform insert opening is aligned with the open sleeve (See 123b) such that the tray and the platform insert provide a cup holder.
	With regards to claim 2, Baker teaches that the tray platform downwardly depending open mount is eccentrically located in the tray platform and the opening in the platform insert opening is eccentrically located in the platform insert; whereby in the position the eccentric openings are not aligned, but in the position 2 the eccentric openings are aligned.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10441071 to Floco and in view of United States Patent No. 7874449 to Studee et al.
Floco discloses applicant’s basic inventive concept, including teaching a 
With regards to claim 1, the publication to Baker discloses a device having a platform (30)  which is larger than the opening (12) in a vehicle cup holder the platform including an opening into a downwardly depending open mount configured for insertion into the vehicle cup holder; the open mount comprising an open sleeve into which a cup can be inserted; the platform insert being configured for positioning on the platform surface; the platform insert having an opening therein.  The Floco device does not show that the platform can be rotated for a closed position of the cup holder. 
Studee teaches a tray and a round holder with a platform (14), which can be used in two positions oriented either (1) in a position in which the platform insert opening is positioned away from an opening (36), or (2) in a position in which the platform insert opening is aligned with the opening such it provides for dispensing.  
It would be obvious from the teachings of Studee that a cover can be rotated to permit an opening to be open or closed. And it would be obvious that the covering platform of Floco could be used in the same manner and since both are round it would be functionally able to rotate to have whichever opening open or closed as desired. 
	With regards to claim 2, the combination teaches that the tray platform downwardly depending open mount is eccentrically located in the tray platform and the opening in the platform insert opening is eccentrically located in the platform insert; whereby in the position the eccentric openings are not aligned, but in the position 2 the eccentric openings are aligned.
	With regards to claim 3, the combination teaches that both the platform and the platform insert are circular, such that repositioning the platform insert from an opening aligned position to an opening non-aligned position is easily accomplished by simply rotating the platform insert on the platform.
	With regards to claim 4, the combination shows that the platform insert is flat such that repositioning of the platform insert between the positions 1 and 2 can be accomplished regardless of the shape of platform and the platform insert simply by inverting the platform insert in a direction which locates the eccentric openings in the platform and the platform insert out of alignment with each other or into alignment with each other.


 

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        1/24/22